Citation Nr: 0304817	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  96-34 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right knee pain.  

2.  Entitlement to service connection for left knee pain.  

3.  Entitlement to service connection for depression and 
fatigue as chronic disability due to an undiagnosed illness.  

4.  Entitlement to service connection for low back/joint pain 
as chronic disability due to an undiagnosed illness.  

5.  Entitlement to service connection for chest pain and 
night sweats as chronic disability due to an undiagnosed 
illness.  

6.  Entitlement to service connection for stomach pain and 
diarrhea as chronic disability due to an undiagnosed illness.  

7.  Entitlement to service connection for numbness of the 
hands as chronic disability due to an undiagnosed illness.  

8.  Entitlement to a rating in excess of 10 percent for 
headaches and dizziness as chronic disability due to an 
undiagnosed illness based on an initial award.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and father


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions decision by the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Pittsburgh, Pennsylvania, and Wichita, Kansas.  


REMAND

The issues before the Board are entitlement to service 
connection for right and left knee disorders, on a direct 
basis; service connection for multiple claimed chronic 
disabilities, due to an undiagnosed illness; and for a rating 
in excess of 10 percent for headaches and dizziness based on 
an initial award.  

The Board notes that both the Pittsburgh, Pennsylvania, and 
Wichita, Kansas, RO personnel had reviewed the veteran's 
service medical record when those offices issued rating 
decisions during the pendency of the veteran's appeal.  
Likewise, those files were available to the Board when it 
issued its August 2000 decision and remand.  The service 
medical records were apparently with the file at the time of 
the October 2001 rating action, as reference to those records 
was made in that determination.  Unfortunately, those service 
medical records are no longer incorporated in the veteran's 
claims file that is currently before the Board.  In order to 
properly evaluate the issues currently before the Board, it 
is necessary for the service medical records to be associated 
with the claims folder.  In cases where the veteran's service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the 
claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303(a) (2001).  Where service 
medical records are unavailable, the heightened duty to 
assist includes the obligation to search for alternate 
methods of proving service connection.  See Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO must make every effort to 
search for the veteran's service medical 
records, to include the premises at both 
the Pittsburgh and Wichita RO's.  Once 
obtained, those records are to be 
incorporated in the veteran's claims file.  
If, for any reason, copies of the 
veteran's service medical records cannot 
be located, a written statement to that 
effect is to be incorporated in the claims 
file.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


